PER CURIAM.
Orscini L. Beard was suspended by this court from the practice of law on Dec. 21, 1992, for a period of three years, running from the date of his interim suspension, Nov. 15, 1990. Mr. Beard’s suspension was the result of a federal conviction for making a false declaration under penalty of perjury in his personal bankruptcy proceeding in violation of 18 U.S.C. § 152. On Oct. 6, 1989, he was sentenced to be imprisoned for a term of 27 months, supervised probation for 2 years, and a fine of $108,421.35, which was later reduced to $50,000 upon remand and appeal.
Mr. Beard has now petitioned this court for reinstatement, claiming that he has already accepted responsibility for his actions, is sorry for his actions and feels confident he can now make a contribution to the practice of law.
The recommendation to this court by the Disciplinary Board was to deny Mr. Beard’s request. In the recommendation, the Disciplinary Board stated that “because of procedural impediments which the Hearing Committee felt prohibited it from ruling on the merits of the petition, the Hearing Committee did not make any findings of fact regarding whether Petitioner satisfied the criteria for reinstatement set forth in Rule XIX, Sec. 24 E and made no findings or recommendations to his fitness to practice law.”
We find that a determination on the merits of Mr. Beard’s application must be made prior to a final ruling on his application for reinstatement. Accordingly, it is ordered that:
(1) The matter be remanded to the Hearing Committee to allow Petitioner an opportunity to amend and correct the procedural deficiencies in the application for reinstatement as noted by the committee in its report;
(2) The Hearing Committee Chairman is directed to establish a time frame within which Petitioner could correct these deficiencies;
(3) The Hearing Committee Chairman is specifically authorized to use his discretion to reopen the hearing and take any additional evidence which the Committee believes is necessary to facilitate its determination as to the merits of the application according to the criteria set forth in Rule XIX, Sec. 24 E.
LEMMON, J., not on panel.